Exhibit 10.2
 


 
AMENDED AND RESTATED SECURITIES PURCHASE AGREEMENT


 
THIS AMENDED AND RESTATED SECURITIES PURCHASE AGREEMENT (this “Agreement”) is
dated as of March 10, 2016, by and among ROOT9B TECHNOLOGIES, INC., a Delaware
corporation (the “Company”) and each investor whose name and address is set
forth on a Signature Page to this Agreement (each a “Purchaser” and together the
“Purchasers”).
 
RECITALS


WHEREAS, the Company and the Purchasers are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(a)(2) of the Securities Act of 1933, as amended (the “Securities
Act”), and Rule 506(b) of Regulation D (“Regulation D”) as promulgated by the
United States Securities and Exchange Commission (the “Commission”) under the
Securities Act; and


WHEREAS, the Purchasers wish to purchase, and the Company wishes to sell, at one
or more Closings, upon the terms and conditions stated in this Agreement, up to
an aggregate of 7,000,000 shares of Common Stock (the “Shares”), together with
warrants to purchase up to an aggregate of 7,000,000 shares of Common Stock,
substantially in the form attached hereto as Exhibit A for each Purchaser that
is not a Qualified Purchaser (as defined below) and substantially in the form
attached hereto as Exhibit B for each Purchaser that is a Qualified Purchaser
(each, a “Warrant” and together, the “Warrants”), representing one hundred
percent (100%) warrant coverage, with an exercise price equal to $1.10 per share
(the shares of Common Stock underlying the Warrants referred to as the “Warrant
Shares”).


NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser hereby
agree as follows:
 
ARTICLE I.
DEFINITIONS
 
1.1           Definitions. In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms shall have
the meanings indicated in this Section 1.1:
 
“Action” means any action, suit, inquiry, notice of violation, proceeding
(including any partial proceeding such as a deposition) or investigation pending
or, to the Company’s Knowledge, threatened in writing against the Company any
Subsidiary or any of their respective properties or any officer, director or
employee of the Company or any Subsidiary acting in his or her capacity as an
officer, director or employee before or by any federal, state, county, local or
foreign court, arbitrator, governmental or administrative agency, regulatory
authority, stock market, stock exchange or trading facility.
 
“Additional Stock” has the meaning set forth in Section 4.10.
 
 
 

--------------------------------------------------------------------------------

 
 
“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, Controls, is controlled by or
is under common control with such Person, as such terms are used in and
construed under Rule 405 under the Securities Act. With respect to any
Purchaser, any investment fund or managed account that is managed on a
discretionary basis by the same investment manager as such Purchaser will be
deemed to be an Affiliate of such Purchaser.
 
“Aggregate Purchase Price” has the meaning set forth in Section 2.1(a).
 
“Agreement” has the meaning set forth in the Preamble.
 
“Blech Agreement” has the meaning set forth in Section 3.1(b).
 
“Business Day” means a day, other than a Saturday, Sunday or a day on which
commercial banking institutions in New York, New York are authorized or required
by law or executive order to be closed.
 
“Closing” has the meaning set forth in Section 2.1(b).
 
“Closing Bid Price” means, for any security as of any date, the last closing
price for such security on the Principal Trading Market, as reported by
Bloomberg, or, if the Principal Trading Market begins to operate on an extended
hours basis and does not designate the closing bid price then the last bid price
of such security prior to 4:00 p.m., New York City Time, as reported by
Bloomberg, or, if the Principal Trading Market is not the principal securities
exchange or trading market for such security, the last closing price of such
security on the principal securities exchange or trading market where such
security is listed or traded as reported by Bloomberg, or if the foregoing do
not apply, the last closing price of such security in the over-the-counter
market on the electronic bulletin board for such security as reported by
Bloomberg, or, if no closing bid price is reported for such security by
Bloomberg, the average of the bid prices of any market makers for such security
as reported in the “pink sheets” on OTC Pink. If the Closing Bid Price cannot be
calculated for a security on a particular date on any of the foregoing bases,
the Closing Bid Price of such security on such date shall be the fair market
value as mutually determined by the Company and the Purchaser. If the Company
and the Purchaser are unable to agree upon the fair market value of such
security, then the Company shall, within two Business Days submit via facsimile
(a) the disputed determination to an independent, reputable investment bank
selected by the Purchaser and approved by the Company or (b) the disputed
arithmetic calculation to the Company’s independent, outside accountant. The
Company shall cause at its expense the investment bank or the accountant, as the
case may be, to perform the determinations or calculations and notify the
Company and the holder of the results no later than ten Business Days from the
time it receives the disputed determinations or calculations. Such investment
bank’s or accountant’s determination or calculation, as the case may be, shall
be binding upon all parties absent manifest error. All such determinations shall
be appropriately adjusted for any stock dividend, stock split, stock combination
or other similar transaction during the applicable calculation period.
 
“Closing Date” has the meaning set forth in Section 2.1(b).
 
“Commission” has the meaning set forth in the Recitals.
 
“Common Stock” means shares of the Common Stock, $0.001 par value per share of
the Company and also includes any securities into which the Common Stock may
hereafter be reclassified or changed.
 
“Common Stock Equivalents” means any securities of the Company or any Subsidiary
which would entitle the holder thereof to acquire at any time Common Stock,
including, without limitation, any debt, preferred stock, rights, options,
warrants or other instrument that is at any time convertible into or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock or other securities that entitle the holder to receive, directly or
indirectly, Common Stock.
 
 
 

--------------------------------------------------------------------------------

 
 
“Company” has the meaning set forth in the Recitals.
 
“Company Deliverables” has the meaning set forth in Section 2.2(a).
 
“Company’s Knowledge” means with respect to any statement made to the knowledge
of the Company, that the statement is based upon the actual knowledge of the
executive officers of the Company having responsibility for the matter or
matters that are the subject of the statement after reasonable investigation.
 
“Company Stock Option Plans” means the root9B Technologies, Inc. 2008 Stock
Incentive Plan, as amended, and any other future equity plans of the Company
with similar objectives, which shall be duly authorized and adopted by the Board
of Directors and the shareholders of the Company.
 
“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.
 
“Convertible Securities” has the meaning set forth in Section 4.10.
 
“Delaware Courts” means the state and federal courts sitting in the State of
Delaware.
 
“Disclosure Materials” has the meaning set forth in Section 3.1(g).
 
“DTC” has the meaning set forth in Section 4.1(c).
 
“ERISA” has the meaning set forth in Section 3.1(kk).
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.
 
“GAAP” means U.S. generally accepted accounting principles, as applied by the
Company.
 
“Indemnified Person” has the meaning set forth in Section 4.7(b).
 
“Intellectual Property” has the meaning set forth in Section 3.1(w).
 
“Legend Removal Date” has the meaning set forth in Section 4.1.
 
“Lien” means any lien, charge, claim, encumbrance, security interest, right of
first refusal, preemptive right or other restrictions of any kind.
 
“Material Adverse Effect” means any of (i) a material and adverse effect on the
legality, validity or enforceability of any Transaction Document, (ii) a
material and adverse effect on the results of operations, assets, properties,
business,  condition (financial or otherwise) or prospects of the Company and
the Subsidiaries, taken as a whole, or (iii) any adverse impairment to the
Company’s ability to perform in any material respect on a timely basis its
obligations under any Transaction Document; provided, however, that a “Material
Adverse Effect” shall not include any effect directly or indirectly arising out
of or attributable to (a) a decline in general or local economic or political
conditions; (b) natural disasters or acts of terrorism or war (whether or not
declared); (c) conditions generally affecting the industries in which the
Company or its Subsidiaries operate which do not disproportionately affect the
Company; (d) any changes in applicable laws or accounting rules; or (e) any
failure by the Company or its Subsidiaries to meet any projections, forecasts or
revenue or earning predictions (provided that the underlying causes of such
failures (subject to the other provisions of this definition) shall not be
excluded).
 
 
 

--------------------------------------------------------------------------------

 
 
“Material Contract” means any contract of the Company that was filed as an
exhibit to the SEC Reports pursuant to Item 601 of Regulation S-K.
 
“Material Permits” has the meaning set forth in Section 3.1(u).
 
“Money Laundering Laws” has the meaning set forth in Section 3.1(r).
 
“OFAC” has the meaning set forth in Section 3.1(q).
 
“Options” has the meaning set forth in Section 4.10.
 
“Outstanding Shares of Common Stock” means, as of any particular measurement
time, the sum of (i) the total number of outstanding shares of Common Stock as
of such time, and (ii) the total number of shares of Common Stock which the
Purchasers have the right to acquire beneficial ownership of within sixty days
of such measurement time (to the extent not included in (i)), including but not
limited to any right to acquire shares of Common Stock through the exercise or
conversion of any Common Stock Equivalents (including any Warrants issued
pursuant hereto after taking into account any exercise limitations thereof).
 
“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.
 
“Press Release” has the meaning set forth in Section 4.5.
 
“Principal Trading Market” means the Trading Market, if any, on which the Common
Stock is primarily listed on and quoted for trading, which, as of the Closing
Date, shall be the over the counter market as reported on the OTC Bulletin
Board.
 
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.
 
“Purchase Price” means $1.10 per Share.
 
“Purchaser” has the meaning set forth in the Recitals.
 
“Purchaser Deliverables” has the meaning set forth in Section 2.2(b).
 
“Purchaser Party” has the meaning set forth in Section 4.7(a).
 
“Qualified Purchaser” has the meaning set forth in Section 4.10.
 
“Registrable Securities” has the meaning set forth in Section 4.11(a).
 
“Registration Statement” has the meaning set forth in Section 4.11(a).
 
“Regulation D” has the meaning set forth in the Recitals.
 
“Required Approvals” has the meaning set forth in Section 3.1(d).
 
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“SEC Reports” has the meaning set forth in Section 3.1(g).
 
“Securities” means collectively, the Warrants, the Shares and the Warrant
Shares.
 
 
 

--------------------------------------------------------------------------------

 
 
“Securities Act” has the meaning set forth in the Recitals.
 
“Share Number” has the meaning set forth in Section 2.1(a).
 
“Shares” has the meaning set forth in the Recitals.
 
“Subsidiary” means any entity in which the Company, directly or indirectly, owns
sufficient capital stock or holds a sufficient equity or similar interest such
that it is consolidated with the Company in the financial statements of the
Company.
 
“Trading Day” means (i) if the Company’s Principal Trading Market is the over
the counter market as reported on the OTC Bulletin Board, a day on which the
Common Stock is traded in the over-the-counter market, as reported by the OTC
Bulletin Board, (ii) if the Company’s Principal Trading Market is a Trading
Market other than the over the counter market as reported on the OTC Bulletin
Board, a day on which the Common Stock is listed or quoted and traded on its
Principal Trading Market, or (iii) if the Common Stock is not quoted on any
Trading Market, a day on which the Common Stock is quoted in the
over-the-counter market as reported in the “pink sheets” by Pink OTC Markets
Inc. (or any similar organization or agency succeeding to its functions of
reporting prices); provided, that in the event that the Common Stock is not
listed or quoted as set forth in (i), (ii) or (iii) hereof, then Trading Day
shall mean a Business Day.
 
“Trading Market” means whichever of the New York Stock Exchange, the NYSE Amex,
the NASDAQ Global Select Market, the NASDAQ Global Market, the NASDAQ Capital
Market or OTC Bulletin Board on which the Common Stock is listed or quoted for
trading on the date in question.
 
“Transaction Documents” means this Agreement, the schedules and exhibits
attached hereto, the Warrant and the schedules and exhibits attached thereto,
and any other documents or agreements executed in connection with the
transactions contemplated hereunder or thereunder.
 
“Transfer Agent” means Continental Stock Transfer and Trust, or any successor
transfer agent for the Company.
 
“Warrants” has the meaning set forth in Section 2.1(a).
 
“Warrant Shares” has the meaning set forth in the Recitals.
 
ARTICLE II.
PURCHASE AND SALE
 
2.1           Closings.
 
(a)           Purchase and Sale.  Subject to the terms and conditions set forth
herein, at the applicable Closing, the Company shall issue and sell to each
Purchaser, and each Purchaser shall purchase from the Company, that number of
shares of Common Stock set forth on the signature page annexed to the end of
this Agreement (the “Share Number”) executed by such Purchaser (the “Purchaser
Signature Page”), issued in such Purchaser’s name, for an aggregate Purchase
Price equal to the product of (i) the Share Number, and (ii) the Purchase Price
(the “Aggregate Purchase Price”), along with a Warrant to purchase that number
of shares of Common Stock equal to the Share Number.
 
(b)           The Closings.  The sale of Shares and the Warrants will take place
in one or more closings (each, a “Closing”) subject to the satisfaction of the
Company’s and the applicable Purchaser’s obligations set forth herein.  Each
Closing shall take place (each such date, a “Closing Date”) at such time and at
such location as the parties to the respective Closing may agree; provided, that
all Closings shall take place on or before March 11, 2016.
 
 
 

--------------------------------------------------------------------------------

 
 
2.2           Closing Deliveries.   
 
(a)            On or prior to the applicable Closing Date, the Company shall
issue, deliver or cause to be delivered to the applicable Purchaser the
following (the “Company Deliverables”):
 
(i) this Agreement, duly executed by the Company;
 
(ii) one or more stock certificates, evidencing the Shares subscribed for by
such Purchaser hereunder, registered in the name of such Purchaser or as
otherwise set forth on the Accredited Investor Questionnaire included as
Exhibit C hereto;
 
(iii)           the applicable Warrant, duly executed by the Company;
 
(iv)           a legal opinion in a form reasonably acceptable to the
Purchasers; and
 
(iv) the Compliance Certificate referred to in Section 5.1(g).
 
(b)            On or prior to the applicable Closing Date, the applicable
Purchaser shall deliver or cause to be delivered to the Company the following
(the “Purchaser Deliverables”):
 
(i) this Agreement, duly executed by such Purchaser;
 
(ii)            the applicable Aggregate Purchase Price, in U.S. dollars and in
immediately available funds, by certified or bank cashier’s check or wire
transfer in accordance with the Company’s written instructions; and
 
(iii)           a fully completed Accredited Investor Questionnaire in the form
attached hereto as Exhibit C.
 
ARTICLE III.
REPRESENTATIONS AND WARRANTIES
 
3.1           Representations and Warranties of the Company. The Company hereby
represents and warrants as of the date hereof and as of the applicable Closing
Date (except for the representations and warranties that speak as of a specific
date, which shall be made as of such date), to the applicable Purchaser that,
except as otherwise indicated in the SEC Reports:
 
(a)           Organization and Qualification. The Company and each of its
“Significant Subsidiaries” (as defined in Rule 1-02 of Regulation S-X) is an
entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or organization
(as applicable), with the requisite power and authority to own or lease and use
its properties and assets and to carry on its business as currently conducted.
Neither the Company nor any significant Subsidiary is in violation of any of the
provisions of its respective certificate or articles of incorporation, bylaws or
other organizational or charter documents. The Company and each of its
Subsidiaries is duly qualified to conduct business and is in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, would not in the reasonable judgment of the Company be expected
to have a Material Adverse Effect.  The Company has conducted its business in
compliance with all applicable federal, state and foreign laws, orders,
judgments, decrees, rules, regulations and applicable stock exchange
requirements, except for any noncompliance that, individually or in the
aggregate, has not had and could not be reasonably expected to have a Material
Adverse Effect.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           Authorization; Enforcement; Validity. The Company has the
requisite corporate power and authority to enter into and to consummate the
transactions contemplated by each of the Transaction Documents to which it is a
party and otherwise to carry out its obligations hereunder and thereunder,
including, without limitation, to issue the Securities in accordance with the
terms hereof. The Company’s execution and delivery of each of the Transaction
Documents to which it is a party and the consummation by it of the transactions
contemplated hereby and thereby (including, but not limited to, the sale and
delivery of the Securities) have been duly authorized by all necessary corporate
action on the part of the Company, and no further corporate action is required
by the Company, its Board of Directors or its stockholders in connection
therewith other than in connection with the Required Approvals. Each of the
Transaction Documents to which it is a party has been (or upon delivery will
have been) duly executed by the Company and is, or when delivered in accordance
with the terms hereof, will constitute the legal, valid and binding obligation
of the Company enforceable against the Company in accordance with its terms,
except (i) as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or similar laws relating to,
or affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law.  Except for Material Contracts and
that certain Letter Agreement of even date herewith between the Company, Miriam
Blech and River Charitable Remainder Unitrust f/b/o Isaac Blech regarding the
postponement of reservation of shares relating to Series C Preferred Stock (the
“Blech Agreement”), there are no stockholder agreements, voting agreements, or
other similar arrangements with respect to the Company’s capital stock to which
the Company is a party or, to the Company’s Knowledge, between or among any of
the Company’s stockholders.
 
(c)           No Conflicts. The execution, delivery and performance by the
Company of the Transaction Documents to which it is a party and the consummation
by the Company of the transactions contemplated hereby or thereby (including,
without limitation, the issuance of the Securities) do not and will not
(i) conflict with or violate any provisions of the Company’s or any Subsidiary’s
certificate or articles of incorporation, bylaws or otherwise result in a
violation of the organizational documents of the Company or any Subsidiary, (ii)
conflict with, or constitute a default (or an event that with notice or lapse of
time or both would result in a default) under, result in the creation of any
Lien upon any of the properties or assets of the Company or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any Material Contract, or (iii) subject to
the Required Approvals, conflict with or result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or governmental authority to which the Company is subject (including
federal and state securities laws and regulations and the rules and regulations,
assuming the correctness of the representations and warranties made by the
Purchasers herein, of any self-regulatory organization to which the Company or
its securities are subject, including all applicable Trading Markets), or by
which any property or asset of the Company is bound or affected, except in the
case of clauses (ii) and (iii) such as would not have or reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect.
 
(d)           Filings, Consents and Approvals. Neither the Company nor any of
its Subsidiaries is required to obtain any consent, waiver, authorization or
order of, give any notice to, or make any filing or registration with, any court
or other federal, state, local or other governmental authority or other Person
in connection with the execution, delivery and performance by the Company of the
Transaction Documents (including, without limitation, the issuance of the
Securities), other than (i) filings required by applicable state securities
laws, (ii) the filing of a Notice of Exempt Offering of Securities on Form D
with the Commission under Regulation D of the Securities Act, (iii) the filing
of any requisite notices and/or application(s) to the Principal Trading Market
for the issuance and sale of the Common Stock and the listing of the Common
Stock for trading or quotation, as the case may be, thereon in the time and
manner required thereby, (iv) the filings required in accordance with
Section 4.5 of this Agreement and (v) those that have been made or obtained
prior to the date of this Agreement (collectively, the “Required Approvals”).
 
 
 

--------------------------------------------------------------------------------

 
 
(e)           Issuance of the Securities. The issuance of the Shares and the
Warrants has been duly authorized and the Shares and Warrant Shares, when issued
and paid for in accordance with the terms of the Transaction Documents, will be
duly and validly issued, fully paid and non-assessable and free and clear of all
Liens, other than restrictions on transfer provided for in the Transaction
Documents or imposed by applicable securities laws, and shall not be subject to
preemptive or similar rights.   Assuming the accuracy of the representations and
warranties of each Purchaser in this Agreement, the Securities will be issued in
compliance with all applicable federal and state securities laws.
 
(f)           Capitalization.  The capitalization of the Company as of the date
hereof and as of the Closing Date is as set forth on Schedule 3.1(f).  All of
the outstanding shares of capital stock of the Company are duly authorized,
validly issued, fully paid and non-assessable, have been issued in compliance in
all material respects with all applicable federal and state securities laws, and
none of such outstanding shares was issued in violation of any preemptive rights
or similar rights to subscribe for or purchase any capital stock of the
Company.  Except as specified on Schedule 3.1(f): (i) no shares of the Company’s
outstanding capital stock are subject to preemptive rights or any other similar
rights; (ii) there are no outstanding options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, or exercisable or exchangeable for, any
shares of capital stock of the Company, or contracts, commitments,
understandings or arrangements by which the Company is or may become bound to
issue additional shares of capital stock of the Company or options, warrants,
scrip, rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, or exercisable or
exchangeable for, any shares of capital stock of the Company, that are not
included as exhibits to the SEC Reports; (iii) there are no material outstanding
debt securities, notes, credit agreements, credit facilities or other
agreements, documents or instruments evidencing indebtedness of the Company or
by which the Company is bound; (iv) except as set forth on Schedule 3.1(f)(iv),
there are no agreements or arrangements under which the Company is obligated to
register the sale of any of their securities under the Securities Act; (v) there
are no outstanding securities or instruments of the Company that contain any
redemption or similar provisions, and there are no contracts, commitments,
understandings or arrangements by which the Company is or may become bound to
redeem a security of the Company; (vi) the Company does not have any stock
appreciation rights or “phantom stock” plans or agreements or any similar plan
or agreement; and (vii) the Company has no liabilities or obligations other than
those disclosed in the SEC Reports or those which, individually or in the
aggregate, will not have or could not reasonably be expected to have a Material
Adverse Effect.  There are no securities or instruments containing anti-dilution
or similar provisions that will be triggered by the issuance of the Securities.
 
(g)           SEC Reports;. The Company has filed all reports, schedules, forms,
statements and other documents required to be filed by it under the Exchange
Act, including pursuant to Section 13(a) or 15(d) thereof, for the twelve months
preceding the date hereof (the foregoing materials, including the exhibits
thereto and documents incorporated by reference therein, being collectively
referred to herein as the “SEC Reports” and, together with this Agreement and
the Schedules to this Agreement, the “Disclosure Materials”), on a timely basis
or has received a valid extension of such time of filing and has filed any such
SEC Reports prior to the expiration of any such extension. As of their
respective filing dates, the SEC Reports complied in all material respects with
the requirements of the Securities Act and the Exchange Act and the rules and
regulations of the Commission promulgated thereunder, and none of the SEC
Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading.
 
 
 

--------------------------------------------------------------------------------

 
 
(h)           Financial Statements. The financial statements of the Company
included in the SEC Reports comply in all material respects with applicable
accounting requirements and the rules and regulations of the Commission with
respect thereto as in effect at the time of filing. Such financial statements
have been prepared in accordance with GAAP applied on a consistent basis during
the periods involved, except as may be otherwise specified in such financial
statements or the notes thereto and except that unaudited financial statements
may not contain all footnotes required by GAAP, and fairly present in all
material respects the balance sheet of the Company and its consolidated
Subsidiaries taken as a whole as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, year-end audit adjustments, which would not be
material, either individually or in the aggregate.
 
(i)           Material Changes. Since the date of the latest audited financial
statements included within the SEC Reports, (i) there have been no events,
occurrences or developments that have had or would reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect,
(ii) the Company has not incurred any material liabilities (contingent or
otherwise) other than (A) trade payables, accrued expenses and other liabilities
incurred in the ordinary course of business consistent with past practice and
(B) liabilities not required to be reflected in the Company’s financial
statements pursuant to GAAP or required to be disclosed in filings made with the
Commission, (iii) the Company has not altered materially its method of
accounting or the manner in which it keeps its accounting books and records,
(iv) the Company has not declared or made any dividend or distribution of cash
or other property to its stockholders or purchased, redeemed or made any
agreements to purchase or redeem any shares of its capital stock (other than in
connection with repurchases of unvested stock issued to employees of the
Company), (v) the Company has not issued any equity securities to any officer,
director or Affiliate, except Common Stock issued pursuant to existing Company
Stock Option Plans and (vi) there has not been any material change or amendment
to, or any waiver of any material right by the Company under, any Material
Contract under which the Company or any of its Subsidiaries is bound or subject.
Except for the transactions contemplated by this Agreement, no event, liability
or development has occurred or exists with respect to the Company or its
Subsidiaries or their respective business, properties, operations or financial
condition that would be required to be disclosed by the Company under applicable
securities laws at the time this representation is made that has not been
publicly disclosed at least one Trading Day prior to the date that this
representation is made.
 
(j)           Litigation. There is no Action which (i) challenges the legality,
validity or enforceability of any of the Transaction Documents or the Securities
or (ii) is reasonably likely to have a Material Adverse Effect, individually or
in the aggregate, if there were an unfavorable decision. Neither the Company nor
any Subsidiary, nor any director or officer thereof, is or has been the subject
of any Action involving a claim of violation of or liability under federal or
state securities laws or a claim of breach of fiduciary duty.  There has not
been, and to the Company’s knowledge there is not pending or contemplated, any
investigation by the Commission involving the Company or any current or former
director or officer of the Company.  The Commission has not issued any stop
order or other order suspending the effectiveness of any registration statement
filed by the Company or any of its Subsidiaries under the Exchange Act or the
Securities Act.
 
 
 

--------------------------------------------------------------------------------

 
 
(k)           Compliance. Neither the Company nor any of its Subsidiaries (i) is
in default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
the Company or any of its Subsidiaries under), nor has the Company or any of its
Subsidiaries received written notice of a claim that it is in default under or
that it is in violation of, any Material Contract (whether or not such default
or violation has been waived), (ii) is in violation of any order of which the
Company has been made aware in writing of any court, arbitrator or governmental
body having jurisdiction over the Company or its properties or assets, or
(iii) is in violation of, or in receipt of written notice that it is in
violation of, any statute, rule or regulation of any governmental authority
applicable to the Company, except in each case as would not have or reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect.
 
(l)           Sarbanes-Oxley; Disclosure Controls. The Company is in compliance
in all material respects with all of the provisions of the Sarbanes-Oxley Act of
2002, which are applicable to it. The Company maintains disclosure controls and
procedures (as such term is defined in Rule 13a-15(e) and 15d-15(e) under the
Exchange Act), and such disclosure controls and procedures are effective, to the
extent required to do so.
 
(m)           Private Placement. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2 of this Agreement, no
registration under the Securities Act is required for the offer and sale of the
Securities by the Company to the Purchasers under the Transaction
Documents.  The issuance and sale of the Securities does not contravene the
rules and regulations of the Principal Trading Market.
 
(n)           No Integrated Offering. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2, none of the Company,
its Subsidiaries nor, to the Company’s Knowledge, any of its Affiliates or any
Person acting on its behalf has, directly or indirectly, at any time within the
past six months, made any offers or sales of any Company security or solicited
any offers to buy any security under circumstances that would (i) eliminate the
availability of the exemption from registration under Regulation D under the
Securities Act being relied upon in connection with the offer and sale by the
Company of the Securities or (ii) cause the offering of the Securities pursuant
to the Transaction Documents to be integrated with prior offerings by the
Company for purposes of any applicable law, regulation or stockholder approval
provisions, including, without limitation, under the rules and regulations of
any Trading Market on which any of the securities of the Company are listed or
designated.
 
(o)           Listing and Maintenance Requirements.  The Company has not, in the
12 months preceding the date hereof, received written notice from any Trading
Market on which the Common Stock is listed or quoted to the effect that the
Company is not in compliance with the listing or maintenance requirements of
such Trading Market. The Company is, and has no reason  to believe that it will
not in the foreseeable future continue to be, in compliance in all material
respects with the listing and maintenance requirements for continued trading of
the Common Stock on the Principal Trading Market.
 
(p)           Investment Company. Neither the Company nor any of its
Subsidiaries is required to be registered as, and is not an Affiliate of, and
immediately following the Closing Date will not be required to register as, an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.
 
 
 

--------------------------------------------------------------------------------

 
 
(q)           OFAC. Neither the Company nor any Subsidiary nor, to the Company’s
Knowledge, any director, officer, agent, employee, Affiliate or Person acting on
behalf of the Company or any Subsidiary is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and the Company will not knowingly directly or
indirectly use the proceeds of the sale of the Securities, or lend, contribute
or otherwise make available such proceeds to any Subsidiary, joint venture
partner or other Person or entity, towards any sales or operations in Iran,
Syria, Sudan, Myanmar or any other country sanctioned by OFAC or for the purpose
of financing the activities of any Person currently subject to any U.S.
sanctions administered by OFAC.
 
(r)           Money Laundering Laws. The operations of each of the Company and
any Subsidiary are and have been conducted at all times in compliance with the
money laundering statutes of applicable jurisdictions, the rules and regulations
thereunder and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any applicable governmental agency (collectively,
the “Money Laundering Laws”) and to the Company’s Knowledge, no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company and/or any Subsidiary with respect to the
Money Laundering Laws is pending or, to the Company’s Knowledge, threatened.
 
(s)           Tax Matters. The Company (i) has prepared and filed all foreign,
federal and state income and all other tax returns, reports and declarations
required by any jurisdiction to which it is subject, (ii) has paid all taxes and
other governmental assessments and charges that are material in amount, shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith, with respect to which adequate reserves have been
set aside on the books of the Company and (iii) has set aside on its books
provisions reasonably adequate for the payment of all taxes for periods
subsequent to the periods to which such returns, reports or declarations apply,
except, in the case of clauses (i) and (ii) above, where the failure to so pay
or file any such tax, assessment, charge or return would not have or reasonably
be expected to have a Material Adverse Effect.
 
(t)           Employment Matters. No material labor dispute exists or, to the
Company’s Knowledge, is imminent with respect to any of the employees of the
Company which would have or reasonably be expected to have a Material Adverse
Effect. None of the Company’s employees is a member of a union that relates to
such employee’s relationship with the Company, and neither the Company nor any
of its Subsidiaries is a party to a collective bargaining agreement, and the
Company and each Subsidiary believes that its relationship with its employees is
good. To the Company’s Knowledge, no executive officer is, or is now expected to
be, in violation of any material term of any employment contract,
confidentiality, disclosure or proprietary information agreement or
non-competition agreement, or any other contract or agreement or any restrictive
covenant in favor of a third party, and to the Company’s Knowledge, the
continued employment of each such executive officer does not subject the Company
or any Subsidiary to any liability with respect to any of the foregoing matters.
The Company is in compliance with all U.S. federal, state, local and foreign
laws and regulations relating to employment and employment practices, terms and
conditions of employment and wages and hours, except where the failure to be in
compliance would not have or reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.
 
(u)           Regulatory Permits. The Company and each of its Subsidiaries
possess or have applied for all certificates, authorizations and permits issued
by the appropriate federal, state, local or foreign regulatory authorities
necessary to conduct their respective businesses as currently conducted and as
described in the SEC Reports, except where the failure to possess such permits,
individually or in the aggregate, has not and would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect (“Material
Permits”), and (i) neither the Company nor any of its Subsidiaries has received
any notice in writing of proceedings relating to the revocation or material
adverse modification of any such Material Permits and (ii) the Company is
unaware of any facts or circumstances that would give rise to the revocation or
material adverse modification of any Material Permits.
 
 
 

--------------------------------------------------------------------------------

 
 
(v)           Title to Assets. The Company and its Subsidiaries have good and
marketable title to all real property and tangible personal property owned by
them which is material to the business of the Company and its Subsidiaries,
taken as a whole, in each case free and clear of all Liens except such as do not
materially affect the value of such property or do not interfere with the use
made and proposed to be made of such property by the Company and any of its
Subsidiaries. Any real property and facilities held under lease by the Company
and any of its Subsidiaries are held by them under valid, subsisting and
enforceable leases with such exceptions as are not material and do not interfere
with the use made and proposed to be made of such property and buildings by the
Company and its Subsidiaries.
 
(w)           Intellectual Property. The Company and its Subsidiaries own,
possess, license or have other rights to use all foreign and domestic patents,
patent applications, trade and service marks, trade and service mark
registrations, trade names, copyrights, inventions, trade secrets, technology,
Internet domain names, know-how and other intellectual property (collectively,
the “Intellectual Property”) necessary for the conduct of their respective
businesses as now conducted or as proposed to be conducted in the SEC Reports
except where the failure to own, possess, license or have such rights would not
have or reasonably be expected to have a Material Adverse Effect. Except as set
forth in the SEC Reports and except where such violations or infringements would
not have or reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect, (a) there are no rights of third parties
to any such Intellectual Property; (b) there is no infringement by third parties
of any such Intellectual Property; (c) there is no pending or, to the Company’s
Knowledge, threatened action, suit, proceeding or claim by others challenging
the Company’s and its Subsidiaries’ rights in or to any such Intellectual
Property; (d) there is no pending or, to the Company’s Knowledge, threatened
action, suit, proceeding or claim by others challenging the validity or scope of
any such Intellectual Property; and (e) there is no pending or, to the Company’s
Knowledge, threatened action, suit, proceeding or claim by others that the
Company and/or any Subsidiary infringes or otherwise violates any patent,
trademark, copyright, trade secret or other proprietary rights of others.
 
(x)           Insurance. The Company and each of the Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as the Company believes to be prudent and customary in the
businesses and locations in which the Company and the Subsidiaries are engaged.
Neither the Company nor any of its Subsidiaries has received any notice of
cancellation of any such insurance, nor, to the Company’s Knowledge, will it or
any Subsidiary be unable to renew their respective existing insurance coverage
as and when such coverage expires or to obtain similar coverage from similar
insurers as may be necessary to continue its business at a cost that would not
have a Material Adverse Effect.
 
(y)           Transactions With Affiliates and Employees. Except as set forth in
the SEC Reports and other than the Blech Agreement and the grant of stock
options or other equity awards that are not individually or in the aggregate
material in amount, none of the officers or directors of the Company and, to the
Company’s Knowledge, none of the employees of the Company, is presently a party
to any transaction with the Company or to a presently contemplated transaction
(other than for services as employees, officers and directors) that would be
required to be disclosed pursuant to Item 404 of Regulation S-K promulgated
under the Securities Act.
 
 
 

--------------------------------------------------------------------------------

 
 
(z)           Internal Accounting Controls. The Company maintains internal
control over financial reporting (as such term is defined in Rule 13a-15(f)
under the Exchange Act) designed to provide reasonable assurance regarding the
reliability of financial reporting and the preparation of financial statements
for external purposes in accordance with generally accepted accounting
principles and such internal control over financial reporting is effective.
 
(aa)           Certain Fees.  No Person will have, as a result of the
transactions contemplated by this Agreement, any valid right, interest or claim
against or upon the Company or a Purchaser for any commission, fee or other
compensation pursuant to any agreement, arrangement or understanding entered
into by or on behalf of the Company, other than Drexel Hamilton, LLC, who the
Company has engaged to act as the placement agent for the offering of the Shares
and Warrants (which fees are being paid by the Company)].
 
(bb)           Listing and Maintenance Requirements.  The Company has not, in
the 12 months preceding the date hereof, received written notice from any
Trading Market on which the Common Stock is listed or quoted to the effect that
the Company is not in compliance with the listing or maintenance requirements of
such Trading Market. The Company is, and has no reason  to believe that it will
not in the foreseeable future continue to be, in compliance in all material
respects with the listing and maintenance requirements for continued trading of
the Common Stock on the Principal Trading Market.
 
(cc)           Questionable Payments. Neither the Company nor any of its
Subsidiaries, nor any directors, officers, nor to the Company’s Knowledge,
employees, agents or other Persons acting at the direction of or on behalf of
the Company or any of its Subsidiaries has, in the course of its actions for, or
on behalf of, the Company: (a) directly or indirectly, used any corporate funds
for unlawful contributions, gifts, entertainment or other unlawful expenses
relating to foreign or domestic political activity; (b) made any direct or
indirect unlawful payments to any foreign or domestic governmental officials or
employees or to any foreign or domestic political parties or campaigns from
corporate funds; (c) violated any provision of the Foreign Corrupt Practices Act
of 1977, as amended, or (d) made any other unlawful bribe, rebate, payoff,
influence payment, kickback or other material unlawful payment to any foreign or
domestic government official or employee.
 
(dd)           Application of Takeover Protections; Rights Agreements. The
Company has not adopted any stockholder rights plan or similar arrangement
relating to accumulations of beneficial ownership of Common Stock or a change in
control of the Company.
 
(ee)           Disclosure. The Company confirms that neither it nor any of its
officers or directors nor any other Person acting on its or their behalf has
provided the Purchaser or its respective agents or counsel with any information
that it believes constitutes or could reasonably be expected to constitute
material, non-public information except insofar as the existence, provisions and
terms of the Transaction Documents and the proposed transactions hereunder may
constitute such information, all of which will be disclosed by the Company as
contemplated by Section 4.5 hereof. The Company understands and confirms that
the Purchaser will rely on the foregoing representations in effecting
transactions in securities of the Company.  No event or circumstance has
occurred or information exists with respect to the Company or any of its
Subsidiaries or its or their business, properties, operations or financial
conditions, which, under applicable law, rule or regulation, requires public
disclosure or announcement by the Company but which has not been so publicly
announced or disclosed, except for the announcement of this Agreement and
related transactions and as may be disclosed pursuant to Section 4.5.
 
 
 

--------------------------------------------------------------------------------

 
 
(ff)           Off Balance Sheet Arrangements. There is no transaction,
arrangement, or other relationship between the Company (or any Subsidiary) and
an unconsolidated or other off balance sheet entity that is required to be
disclosed by the Company in its Exchange Act filings and is not so disclosed and
would have or reasonably be expected to have a Material Adverse Effect.
 
(gg)           Regulation M Compliance.  In the last thirty days, the Company
has not, and to the Company’s Knowledge no one acting on its behalf has,
(i) taken, directly or indirectly, any action designed to cause or to result in
the stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of any of the Shares, (ii) sold, bid for,
purchased, or paid any compensation for soliciting purchases of, any of the
securities of the Company or (iii) paid or agreed to pay to any Person any
compensation for soliciting another to purchase any other securities of the
Company.
 
(jj)           No General Solicitation or General Advertising.  Neither the
Company nor any person acting on its behalf has engaged or will engage in any
form of general solicitation or general advertising (within the meaning of
Regulation D under the Securities Act) in connection with any offer or sale of
the Securities.
 
(kk)           ERISA.  The Company is in compliance in all material respects
with all presently applicable provisions of the Employee Retirement Income
Security Act of 1974, as amended, including the regulations and published
interpretations thereunder (herein called “ERISA”); no “reportable event” (as
defined in ERISA) has occurred with respect to any “pension plan” (as defined in
ERISA) for which the Company would have any liability; the Company has not
incurred and does not expect to incur liability under (i) Title IV of ERISA with
respect to termination of, or withdrawal from, any “pension plan”; or (ii)
Sections 412 or 4971 of the Internal Revenue Code of 1986, as amended, including
the regulations and published interpretations thereunder (the “Code”); and each
“Pension Plan” for which the Company would have liability that is intended to be
qualified under Section 401(a) of the Code is so qualified in all material
respects and nothing has occurred, whether by action or by failure to act, which
would cause the loss of such qualification.
 
3.2           Representations and Warranties of the Purchaser. Each Purchaser
hereby represents and warrants as of the date hereof and as of the applicable
Closing Date to the Company as follows:
 
(a)           Legal Power; Due Execution. Such Purchaser has the requisite
individual, corporate, partnership, limited liability company, trust, or
fiduciary power, as appropriate, and is authorized, if such Purchaser is a
corporation, partnership, limited liability company, or trust, to enter into
this Agreement, to purchase the Securities hereunder, and to carry out and
perform its obligations under the terms of this Agreement or any other
Transaction Documents to which it is a party. Each of the Transaction Documents
have been duly executed by such Purchaser, and when delivered by such Purchaser
in accordance with the terms hereof, will constitute the valid and legally
binding obligation of such Purchaser, enforceable against it in accordance with
its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally the enforcement of, creditors’ rights and
remedies or by other equitable principles of general application.
 
(b)           No Conflicts. The execution, delivery and performance by such
Purchaser of the Transaction Documents, as applicable, and the consummation by
such Purchaser of the transactions contemplated hereby and thereby will not
(i) result in a violation of the organizational documents of such Purchaser,
(ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which such Purchaser is a party, or
(iii) result in a violation of any law, rule, regulation, order, judgment or
decree (including federal and state securities laws) applicable to the
Purchaser, except in the case of clauses (ii) and (iii) above, for such
conflicts, defaults, rights or violations which would not, individually or in
the aggregate, reasonably be expected to have a material adverse effect on the
ability of such Purchaser to perform its obligations hereunder.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           Investment Intent. Such Purchaser understands that the Securities
are “restricted securities” and have not been, and may not be, registered under
applicable U.S. federal and state securities laws and that, pursuant to such
laws, such Purchaser must hold the Securities indefinitely unless they are
registered with the Securities and Exchange Commission and qualified by state
authorities or an exemption from such registration and qualification
requirements is available. Such Purchaser acknowledges that except as set forth
in Section 4.11 hereof, the Company has no obligation to register or qualify the
Securities. Such Purchaser agrees that it is acquiring the Securities as
principal for its own account and not with a view to, or for distributing or
reselling such Securities or any part thereof. Such Purchaser is acquiring the
Securities hereunder in the ordinary course of its business, as applicable, and
was not formed for the purpose of purchasing the Shares and Warrants hereunder.
Such Purchaser does not presently have any agreement, plan or understanding,
directly or indirectly, with any Person to distribute or effect any distribution
of any of the Securities (or any securities which are derivatives thereof) to or
through any person or entity.
 
(d)           Reliance. The Company will be entitled to rely upon this Agreement
and are irrevocably authorized to produce this Agreement or a copy hereof to
(A) any regulatory authority having jurisdiction over the Company and its
affiliates and (B) any interested party in any administrative or legal
proceeding or official inquiry with respect to the matters covered hereby, in
each case, to the extent required by any court or governmental authority to
which the Company is subject, provided that the Company provides such Purchaser
with prior written notice of such disclosure to the extent practicable and
allowed by applicable law.
 
(e)           Purchaser Status. At the time such Purchaser was offered the
Securities, it was, and at the date hereof it is, an “accredited investor” as
defined in Rule 501(a) under the Securities Act.
 
(f)           General Solicitation. Such Purchaser is not purchasing the
Securities as a result of any advertisement, article, notice or other
communication regarding the Securities published in any newspaper, magazine or
similar media or broadcast over television or radio or presented at any seminar
or any other general advertisement.
 
(g)           Experience of the Purchaser. Such Purchaser, either alone or
together with its representatives, has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of its prospective investment in the Securities, and has so
evaluated the merits and risks of such investment. Such Purchaser is able to
bear the economic risk of an investment in the Securities and is able to afford
a complete loss of such investment. Further, such Purchaser understands that no
representation is being made as to the future trading value or trading volume of
the Common Stock.
 
(h)           Access to Information. Such Purchaser acknowledges that it has had
the opportunity to review the Disclosure Materials and has been afforded (i) the
opportunity to ask such questions as it has deemed necessary of, and to receive
answers from, representatives of the Company concerning the terms and conditions
of the offering of the Securities and the merits and risks of investing in the
Securities; (ii) access to information about the Company and the Subsidiaries
and their respective financial condition, results of operations, business,
properties, management and prospects sufficient to enable it to evaluate its
investment; and (iii) the opportunity to obtain such additional information that
the Company possesses or can acquire without unreasonable effort or expense that
is necessary to make an informed investment decision with respect to the
investment. Neither such inquiries nor any other investigation conducted by or
on behalf of such Purchaser or its representatives or counsel shall modify,
amend or affect such Purchaser’s right to rely on the truth, accuracy and
completeness of the Disclosure Materials and the Company’s representations and
warranties contained in the Transaction Documents.
 
 
 

--------------------------------------------------------------------------------

 
 
(i)           Brokers and Finders. No Person will have, as a result of the
transactions contemplated by this Agreement, any valid right, interest or claim
against or upon the Company or such Purchaser for any commission, fee or other
compensation pursuant to any agreement, arrangement or understanding entered
into by or on behalf of such Purchaser.
 
(j)           Independent Investment Decision. Such Purchaser has independently
evaluated the merits of its decision to purchase Securities pursuant to the
Transaction Documents. Such Purchaser understands that nothing in this Agreement
or any other materials presented by or on behalf of the Company to such
Purchaser in connection with the purchase of the Securities constitutes legal,
tax or investment advice. Such Purchaser has consulted such legal, tax and
investment advisors as it, in its sole discretion, has deemed necessary or
appropriate in connection with its purchase of the Securities.
 
(k)           Reliance on Exemptions. Such Purchaser understands that the
Securities being offered and sold to it in reliance on specific exemptions from
the registration requirements of U.S. federal and state securities laws and that
the Company is relying in part upon the truth and accuracy of, and such
Purchaser’s compliance with, the representations, warranties, agreements,
acknowledgements and understandings of such Purchaser set forth herein in order
to determine the availability of such exemptions and the eligibility of such
Purchaser to acquire the Securities.
 
(l)           No Governmental Review. Such Purchaser understands that no U.S.
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.
 
(l)           Residency. The office in which such Purchaser’s investment
decision with respect to the Securities was made is located at the address
immediately below such Purchaser’s name on its signature page hereto.
 
The Company and each Purchaser acknowledge and agree that no party to this
Agreement has made or makes any representations or warranties with respect to
the transactions contemplated hereby other than those specifically set forth in
this Article III and the Transaction Documents.
 
ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES
 
4.1           Transfer Restrictions.
 
(a)           Compliance with Laws. Notwithstanding any other provision of this
Article IV, each Purchaser covenants that the Securities may be disposed of only
pursuant to an effective registration statement under, and in compliance with
the requirements of, the Securities Act, or pursuant to an available exemption
from, or in a transaction not subject to, the registration requirements of the
Securities Act, and in compliance with any applicable state, federal or foreign
securities laws.  In connection with any transfer of the Securities other than
(i) pursuant to an effective registration statement, (ii) to the Company or
(iii) pursuant to Rule 144 (provided that the transferor provides the Company
with reasonable assurances (in the form of seller and broker representation
letters) that such securities may be sold pursuant to such rule), the Company
may require the transferor thereof to provide to the Company and the Transfer
Agent, at the transferor’s expense, an opinion of counsel selected by the
transferor and reasonably acceptable to the Company and the Transfer Agent, the
form and substance of which opinion shall be reasonably satisfactory to the
Company and the Transfer Agent, to the effect that such transfer does not
require registration of such transferred Securities under the Securities
Act.  As a condition of transfer (other than pursuant to clauses (i), (ii) or
(iii) of the preceding sentence), any such transferee shall agree in writing to
be bound by the terms of this Agreement and shall have the rights of a Purchaser
under this Agreement with respect to such transferred Securities.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           Legends. Certificates evidencing the Shares shall bear any legend
as required by the “blue sky” laws of any state and a restrictive legend in
substantially the following form, until such time as they are not required under
Section 4.1(c) or applicable law:
 


THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS AND MAY NOT BE
OFFERED, SOLD, TRANSFERRED, HYPOTHECATED OR OTHERWISE ASSIGNED EXCEPT (1)
PURSUANT TO A REGISTRATION STATEMENT WITH RESPECT TO SUCH SECURITIES WHICH IS
EFFECTIVE UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT RELATING TO THE DISPOSITION OF SECURITIES
AND (2) IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS.
 
 
(c)           Removal of Legends. The restrictive legend set forth in Section
4.1(b) above shall be removed and the Company shall issue a certificate without
such restrictive legend or any other restrictive legend to the holder of the
applicable Shares upon which it is stamped or issue to such holder by electronic
delivery at the applicable balance account at the Depository Trust Company
(“DTC”), if (i) such Shares are registered for resale under the Securities Act,
(ii) such Shares are sold or transferred pursuant to Rule 144 (if the transferor
is not an Affiliate of the Company), or (iii) such Shares are eligible for sale
under Rule 144, without the requirement for the Company to be in compliance with
the current public information required under Rule 144 as to such securities and
without volume or manner-of-sale restrictions.  Following the date upon which
Rule 144 becomes available for the resale of Shares, without the requirement for
the Company to be in compliance with the current public information required
under Rule 144 as to the Shares and without volume or manner-of-sale
restrictions, upon written request by the Purchaser, the Company shall instruct
the Transfer Agent to remove the legend from the Shares and shall cause its
counsel to issue any legend removal opinion required by the Transfer Agent.  Any
fees (with respect to the Transfer Agent, Company counsel or otherwise)
associated with the issuance of such opinion or the removal of such legend shall
be borne by the Company.  If a legend is no longer required pursuant to the
foregoing, the Company will no later than three (3) Trading Days following the
delivery by the Purchaser to the Company or the Transfer Agent (with notice to
the Company) of a legended certificate or instrument representing such Shares
(endorsed or with stock powers attached, signatures guaranteed, and otherwise in
form necessary to affect the reissuance and/or transfer) and a representation
letter to the extent required by Section 4.1(a), (such third Trading Day, the
“Legend Removal Date”) deliver or cause to be delivered to the Purchaser a
certificate or instrument (as the case may be) representing such Shares that is
free from all restrictive legends.  The Company may not make any notation on its
records or give instructions to the Transfer Agent that enlarge the restrictions
on transfer set forth in this Section 4.1(c).  Certificates for Shares free from
all restrictive legends may be transmitted by the Transfer Agent to the
Purchaser by crediting the account of the Purchaser’s prime broker with DTC as
directed by the Purchaser.
 
 
 

--------------------------------------------------------------------------------

 
 
4.2           Furnishing of Information. In order to enable a Purchaser to sell
the Securities under Rule 144 of the Securities Act, for a period of one year
from the Closing Date, the Company shall maintain the registration of the Common
Stock under Section 12(b) or 12(g) of the Exchange Act and to timely file (or
obtain extensions in respect thereof and file within the applicable grace
period) all reports required to be filed by the Company after the date hereof
pursuant to the Exchange Act.  During such one year period, if the Company is
not required to file reports pursuant to such laws, it will prepare and furnish
to each Purchaser and make publicly available the information described in Rule
144(c)(2), if the provision of such information is required to allow resales of
the Securities pursuant to Rule 144.
 
4.3           Form D and Blue Sky. The Company agrees to timely file a Form D
with respect to the Securities as required under Regulation D.  The Company, on
or before the Closing Date, shall take such action as the Company shall
reasonably determine is necessary in order to obtain an exemption for or to
qualify the Securities for sale to the Purchasers at the Closing pursuant to
this Agreement under applicable securities or “Blue Sky” laws of the states of
the United States (or to obtain an exemption from such qualification). The
Company shall make all filings and reports relating to the offer and sale of the
Securities required under applicable securities or “Blue Sky” laws of the states
of the United States following the Closing Date.
 
4.4           No Integration. The Company shall not, and shall use its
commercially reasonable efforts to ensure that no Affiliate of the Company
shall, sell, offer for sale or solicit offers to buy or otherwise negotiate in
respect of any security (as defined in Section 2 of the Securities Act) that
will be integrated with the offer or sale of the Securities in a manner that
would require the registration under the Securities Act of the sale of the
Securities to the Purchaser, or that will be integrated with the offer or sale
of the Securities for purposes of the rules and regulations of any Trading
Market such that it would require stockholder approval prior to the closing of
such other transaction unless stockholder approval is obtained before the
closing of such subsequent transaction.
 
4.5           Securities Laws Disclosure; Publicity.   By 9:00 a.m., New York
City time, on the Trading Day immediately following the execution of this
Agreement, the Company shall issue one or more press releases (each, a “Press
Release”) reasonably acceptable to the Purchaser disclosing all material terms
of the transactions contemplated hereby.  On or before 9:00 a.m., New York City
time, on the second Trading Day immediately following the execution of this
Agreement, the Company will file a Current Report on Form 8-K with the
Commission describing the terms of the Transaction Documents (and including as
exhibits to such Current Report on Form 8-K the material Transaction Documents
(including, without limitation, this Agreement and the Warrant)).
Notwithstanding the foregoing, the Company shall not publicly disclose the name
of the Purchaser or any Affiliate or investment adviser of the Purchaser, or
include the name of the Purchaser or any Affiliate or investment adviser of the
Purchaser in any press release or filing with the Commission or any regulatory
agency or Trading Market, without the prior written consent of the Purchaser,
except (i) as required by federal securities law in connection with the filing
of final Transaction Documents with the Commission and (ii) to the extent such
disclosure is required by law, at the request of the Staff of the Commission or
Trading Market regulations, in which case the Company shall provide the
Purchaser with prior written notice of such disclosure permitted under this
subclause (ii).  The Purchaser covenants that until such time as the
transactions contemplated by this Agreement are publicly disclosed by the
Company as described in this Section 4.5, the Purchaser will maintain the
confidentiality of all disclosures made to it in connection with this
transaction (including the existence and terms of this transaction).  No later
than May 30, 2016, the Company shall issue one or more press releases or file
one or more Current Reports on Form 8-K with the Commission disclosing any
material, non-public information that the Company may have provided the
Purchaser at any time prior to the Closing Date.
 
 
 

--------------------------------------------------------------------------------

 
 
4.6           Non-Public Information. Except with respect to the material terms
and conditions of the transactions contemplated by the Transaction Documents,
and except with the express written consent of a Purchaser and unless prior
thereto such Purchaser shall have executed a written agreement regarding the
confidentiality and use of such information, the Company shall not, and shall
cause each Subsidiary and each of their respective officers, directors,
employees and agents, not to, and no Purchaser shall directly solicit the
Company, any of its Subsidiaries or any of their respective officers, directors,
employees or agents to provide such Purchaser with any material, non-public
information regarding the Company or any of its Subsidiaries from and after
the  Closing Date.
 
4.7           Indemnification.
 
(a)           Indemnification of Purchasers. The Company will indemnify and hold
each Purchaser and its directors, officers, stockholders, members, partners,
employees and agents (and any other Persons with a functionally equivalent role
of a Person holding such titles notwithstanding a lack of such title or any
other title), each Person who controls such Purchaser (within the meaning of
Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, stockholders, agents, members, partners or employees (and
any other Persons with a functionally equivalent role of a Person holding such
titles notwithstanding a lack of such title or any other title) of such
controlling person (each, a “Purchaser Party”) harmless from any and all actual
out-of-pocket losses, costs and expenses, and reasonable attorneys’ fees that
any such Purchaser Party may suffer or incur as a result of (i) any breach of
any of the representations, warranties, covenants or agreements made by the
Company in this Agreement or in the other Transaction Documents or (ii) any
action instituted against a Purchaser Party in any capacity, or any of them or
their respective Affiliates, by any stockholder of the Company who is not an
Affiliate of such Purchaser Party, with respect to any of the transactions
contemplated by this Agreement.  The Company will not be liable to any Purchaser
Party under this Agreement to the extent that a loss is attributable to any
Purchaser Party’s breach of any of the representations, warranties, covenants or
agreements made by such Purchaser Party in this Agreement or in the other
Transaction Documents.
 
(b)           Conduct of Indemnification Proceedings. Promptly after receipt by
any Person (the “Indemnified Person”) of notice of any demand, claim or
circumstances which would or might give rise to a claim or the commencement of
any action, proceeding or investigation in respect of which indemnity may be
sought pursuant to Section 4.7(a), such Indemnified Person shall promptly notify
the Company in writing and the Company shall assume the defense thereof,
including the engagement or employment of counsel reasonably satisfactory to
such Indemnified Person, and shall assume the payment of all fees and expenses;
provided, however, that the failure of any Indemnified Person so to notify the
Company shall not relieve the Company of its obligations hereunder except to the
extent that the Company is actually and materially and adversely prejudiced by
such failure to notify. In any such proceeding, any Indemnified Person shall
have the right to retain its own counsel, but the fees and expenses of such
counsel shall be at the expense of such Indemnified Person unless: (i) the
Company and the Indemnified Person shall have mutually agreed to the retention
of such counsel; (ii) the Company shall have failed promptly to assume the
defense of such proceeding and to employ or engage counsel reasonably
satisfactory to such Indemnified Person in such proceeding; or (iii) in the
reasonable judgment of counsel to such Indemnified Person, representation of
both parties by the same counsel would be inappropriate due to actual or
potential differing interests between them. The Company shall not be liable for
any settlement of any proceeding effected without its written consent, which
consent shall not be unreasonably withheld, delayed or conditioned. Without the
prior written consent of the Indemnified Person, which consent shall not be
unreasonably withheld, delayed or conditioned, the Company shall not affect any
settlement of any pending or threatened proceeding in respect of which any
Indemnified Person is or could have been a party and indemnity could have been
sought hereunder by such Indemnified Party, unless such settlement includes an
unconditional release of such Indemnified Person from all liability arising out
of such proceeding.
 
 
 

--------------------------------------------------------------------------------

 
 
4.8           Listing of Common Stock. The Company will use commercially
reasonable efforts to list the Shares and the Warrant Shares for quotation on
the OTC Bulletin Board and maintain the listing of the Shares and the Warrant
Shares on the OTC Bulletin Board.
 
4.9           Use of Proceeds. The Company intends to use the net proceeds from
the sale of the Securities hereunder for general corporate purposes and shall
not use such proceeds for the redemption of any shares of Common Stock (or
Common Stock Equivalents) or for the payment of any dividends on shares of
Common Stock (or Common Stock Equivalents).
 
4.10           Adjustments for Diluting Issuances. In the event that the Company
shall, at any time after the date hereof issue any “Additional Stock” (as
defined below) for per share consideration that is less than the Exercise Price
(as defined in the Warrant) in effect immediately prior to such issue (a
“Dilutive Issuance”), then the Exercise Price of each Warrant issued to a
Qualified Purchaser (as defined below) pursuant to this Agreement shall be
reduced concurrently with such issue, to the consideration per share received by
the Company for such issue of Additional Stock.  Additionally, in the event of
any Dilutive Issuance at any time after the date hereof and prior to the two
year anniversary of the date hereof, the Company shall issue to each Qualified
Purchaser (as defined below) concurrently with the consummation of the issuance
of any shares of Additional Stock constituting the Dilutive Issuance for no
additional consideration, such number of shares of Additional Stock as shall be
determined by the following formula:
 
 AS=((X*Y)/Z)-X
 
 Where:
 
 AS=The number of shares of Additional Stock to be issued to such Qualified
Purchaser
 
  X=The aggregate number of shares of Common Stock purchased pursuant to this
Agreement by such Qualified Purchaser that such Qualified Purchaser continues to
hold as of the time of such calculation.
 
  Y=the Exercise Price of the Warrant in effect immediately prior to such issue.
 
   Z=the per share consideration paid for such shares of Additional Stock in the
Dilutive Issuance
 
For purposes of this Agreement, “Qualified Purchaser” shall mean any Purchaser
that has, together with its Affiliates, purchased Shares under this Agreement
with an Aggregate Purchase Price of at least $3,000,000.
 
 
 

--------------------------------------------------------------------------------

 
 
For purposes of this Agreement, “Additional Stock” shall mean shares of the
Company’s Common Stock, Options (as defined below) or Convertible Securities (as
defined below) other than: (i) up to 16,913,269 shares of Common Stock,
Convertible Securities, restricted stock units, Options or common stock
equivalents (subject to adjustment in the case of any stock dividend, stock
split, recapitalization or similar event) issuable to employees, consultants,
officers or directors of the Company pursuant to any stock incentive plan
existing as of the date hereof, and the issuance of Common Stock in respect of
such Convertible Securities, restricted stock units, Options or common stock
equivalents (provided that any Options for such shares of Common Stock that
expire or terminate unexercised or any shares of restricted Common Stock or
restricted stock units repurchased by the Company shall not be counted toward
such maximum number); (ii) securities (including shares of Common Stock and
common stock equivalents) issued upon the conversion or exercise of Convertible
Securities (other than securities that are covered by clause (i) above); (iii)
shares of Common Stock issuable upon exercise of the Warrants; or (iv) any stock
issued by reason of a dividend, distribution, stock split, split-up or other
distribution on shares of the Company’s Common Stock or Preferred Stock, or in
connection with any other event for which an adjustment to the number of
outstanding shares of Common Stock or Preferred Stock is made.  For purposes of
clarity, the issuance by the Company of any Convertible Securities (as defined
below) (including without limitation, any debt that is convertible into the
Company’s securities) with a conversion, exchange or exercise price that is
greater than or equal to the Exercise Price (as defined in the Warrant) in
effect immediately prior to such issue, shall not be deemed to be an issuance of
“Additional Stock” for per share consideration that is less than the Exercise
Price in effect immediately prior to such issue.
 
For purposes of this Agreement, “Convertible Securities” shall mean any stock or
other security (other than Options) that is, directly or indirectly, convertible
into, exercisable or exchangeable for, or which otherwise entitles the holder
thereof to acquire, any shares of Common Stock.
 
For purposes of this Agreement, “Options” shall mean any rights, warrants or
options to subscribe for or purchase shares of Common Stock or Convertible
Securities.
 
4.11           Registration.
 
(a)           Form S-1.  The Company shall, on or before the 45th day following
the date hereof, file a Form S-1 registration statement under the Securities Act
(the “Registration Statement”) covering the resale of all the Shares and the
Warrant Shares (the “Registrable Securities”), subject to the limitations of
Section 4.10(e), and shall use its commercially reasonable efforts to cause a
Registration Statement filed under this Agreement to be declared effective under
the Securities Act as promptly as reasonably possible after the filing thereof,
and shall use its commercially reasonable efforts to keep such Registration
Statement effective under the Securities Act until all Registrable Securities
covered by such Registration Statement (i) have been sold, thereunder or
pursuant to Rule 144, or (ii) may be sold without volume or manner-of-sale
restrictions pursuant to Rule 144 and without the requirement for the Company to
be in compliance with the current public information requirement under Rule 144.
 
(b)           Expenses.  All fees and expenses incident to the performance of or
compliance with this Agreement by the Company shall be borne by the Company,
whether or not any Registrable Securities are sold pursuant to the Registration
Statement.  The fees and expenses referred to in the foregoing sentence shall
include, without limitation, (i) all registration and filing fees (including,
without limitation, fees and expenses (A) with respect to filings required to be
made with the trading market on which the Common Stock is then listed for
trading, and (B) in compliance with applicable state securities or Blue Sky laws
and (ii) fees and disbursements of counsel and independent public accountants
for the Company, provided, however, that the Company will not be responsible to
pay fees and disbursements of counsel retained by the holders of Registrable
Securities.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           Indemnification.
 
(i)           By the Company.  For the purposes of this Section 4.10, the
Company agrees to indemnify, to the fullest extent permitted by law, each seller
of Registrable Securities in the Registration Statement of the Company filed
pursuant to the terms of this Section 4.10, its officers, directors, members,
managers, employees, agents, stockholders, general and limited partners and
Affiliates, each underwriter, broker or other Person acting on behalf of such
holder of Registrable Securities, and each other Person, if any, who controls
any of the foregoing Persons within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act, against any and all losses, claims,
damages, liabilities and expenses (or actions or proceedings, whether commenced
or threatened, in respect thereof), joint or several, arising out of or based
upon any untrue or alleged untrue statement of material fact contained in any
registration statement, prospectus or any amendment thereof or supplement
thereto, together with any documents incorporated therein by reference, or any
omission or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein not misleading, or any violation or
alleged violation by the Company or any of its subsidiaries of any federal,
state, foreign or common law rule or regulation and relating to action or
inaction in connection with any such registration, disclosure document or other
document and shall reimburse such seller, its officer, director, member,
employee, agent, stockholder, partner, Affiliate or controlling Person for any
reasonable legal or other expenses, including any amounts paid in any settlement
effected with the consent of the Company, which consent will not be unreasonably
withheld or delayed, incurred by such seller, its officer, director, member,
employee, agent, stockholder, partner, Affiliate or controlling Person in
connection with the investigation or defense of such loss, claim, damage,
liability or expense, except insofar as the same are caused by or contained in
any information furnished in writing to the Company by such holder expressly for
use therein.  In connection with an underwritten or directed public offering,
the Company will indemnify the underwriters, placement agents, their officers,
directors, agents and employees and each Person who controls such underwriters
(within the meaning of the Securities Act) to the same extent as provided above
with respect to the indemnification of the sellers of Registrable Securities.
 
(ii)           By the Purchasers.  In connection with the Registration
Statement, each such Purchaser will furnish to the Company in writing such
information and affidavits about such seller as the Company reasonably requests
for use in connection with any such registration statement or prospectus and, to
the extent permitted by law, will indemnify the Company, its directors and
officers and each Person who controls the Company (within the meaning of the
Securities Act) and the other sellers of Registrable Securities against any
losses, claims, damages, liabilities and expenses resulting from any untrue or
alleged untrue statement of material fact contained in the registration
statement, prospectus or preliminary prospectus or any amendment thereof or
supplement thereto or any omission or alleged omission of a material fact
required to be stated therein or necessary to make the statements therein not
misleading, but only to the extent that such untrue statement or omission is
contained in any information or affidavit so furnished in writing by such seller
which authorizes its use in the applicable document; provided, that the
obligation to indemnify will be individual, not joint and several, for each
seller and will be limited to the gross amount of proceeds received by such
holder from the sale of Registrable Securities pursuant to such registration
statement.
 
 
 

--------------------------------------------------------------------------------

 
 
(iii)           Conduct of Indemnification Proceedings.  Any person entitled to
indemnification hereunder shall (a) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification and (b) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided that any person entitled to
indemnification hereunder shall have the right to employ separate counsel and to
participate in the defense of such claim, but the fees and expenses of such
counsel shall be at the expense of such person unless (I) the indemnifying party
has agreed to pay such fees or expenses, or (II) the indemnifying party shall
have failed to assume the defense of such claim and employ counsel reasonably
satisfactory to such person or (III) in the reasonable judgment of any such
person, based upon written advice of its counsel, a conflict of interest exists
between such person and the indemnifying party with respect to such claims (in
which case, if the person notifies the indemnifying party in writing that such
person elects to employ separate counsel at the expense of the indemnifying
party, the indemnifying party shall not have the right to assume the defense of
such claim on behalf of such person); and provided, further, that the failure of
any indemnified party to give notice as provided herein shall not relieve the
indemnifying party of its obligations hereunder, except to the extent that such
failure to give notice shall materially adversely affect the indemnifying party
in the defense of any such claim or litigation.  It is understood that the
indemnifying party shall not, in connection with any proceeding in the same
jurisdiction, be liable for fees or expenses of more than one separate firm of
attorneys at any time for all such indemnified parties.  No indemnifying party
will, except with the consent of the indemnified party, consent to entry of any
judgment or enter into any settlement that does not include as an unconditional
term thereof the giving by the claimant or plaintiff to such indemnified party
of a release from all liability in respect of such claim or litigation.
 
(iv)           Contribution.  If for any reason the indemnification provided for
in the preceding paragraphs (i) and (ii) is unavailable to an indemnified party
or insufficient to hold it harmless, other than as expressly specified therein,
then the indemnifying party shall contribute to the amount paid or payable by
the indemnified party as a result of such loss, claim, damage or liability in
such proportion as is appropriate to reflect the relative fault of the
indemnified party and the indemnifying party, as well as any other relevant
equitable considerations.  No person guilty of fraudulent misrepresentation
within the meaning of Section 11(f) of the Securities Act shall be entitled to
contribution from any person not guilty of such fraudulent
misrepresentation.  In no event shall the contribution obligation of a holder of
Registrable Securities be greater in amount than the dollar amount of the
proceeds (net of all expenses paid by such holder in connection with any claim
relating to this Section 4.11 and the amount of any damages such holder has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission) received by it upon the sale of the
Registrable Securities giving rise to such contribution obligation.
 
(d)           Cooperation by Purchaser.  Each Purchaser shall furnish to the
Company such information regarding the Purchaser and the distribution proposed
by it as the Company may reasonably request in connection with the Registration
Statement referred to in this Section 4.11.  Each Purchaser shall cooperate as
reasonably requested by the Company in connection with the preparation of the
Registration Statement, and for so long as the Company is obligated to file and
keep effective the Registration Statement, shall provide to the Company, in
writing, for use in the registration statement, all such information regarding
the Purchaser and its plan of distribution of the Registrable Securities
included in such registration as may be reasonably necessary to enable the
Company to prepare such registration statement, to maintain the currency and
effectiveness thereof and otherwise to comply with all applicable requirements
of law in connection therewith.
 
 
 

--------------------------------------------------------------------------------

 
 
(e)           Notwithstanding the foregoing obligations, if the Company
furnishes to the Purchasers a certificate signed by the Company’s chief
executive officer stating that in the good faith judgment of the Board it would
be materially detrimental to the Company and its stockholders for the
Registration Statement to either become effective or remain effective for as
long as such Registration Statement otherwise would be required to remain
effective, because such action would (i) materially interfere with a significant
acquisition, corporate reorganization, or other similar transaction involving
the Company; (ii) require premature disclosure of material information that the
Company has a bona fide business purpose for preserving as confidential; or
(iii) render the Company unable to comply with requirements under the Securities
Act or Exchange Act,  then the Company shall have the right to defer taking
action with respect to such filing, and any time periods with respect to filing
or effectiveness thereof shall be tolled correspondingly, for a period of not
more than ninety (90) days after the Company furnishes such certificate to the
Purchasers, provided, however, that the Company may not invoke this right more
than once in any twelve (12) month period; and provided, further, that the
Company shall not register any securities for its own account or that of any
other stockholder during such ninety (90) day period other than an the
registration of securities to be offered pursuant to an employee benefit plan on
Form S-8 or pursuant to a registration made on Form S-4, or any successor forms
then in effect; and provided, further, that in no event shall the Company be
required to file the Registration Statement before July 5, 2016.
 
4.12           Future Actions With Respect to Outstanding Shares of Common
Stock.  The Company covenants and agrees that it shall not, without the prior
written consent of the Purchaser, which shall not be unreasonably withheld,
conditioned or delayed, take any action or agree to take any action that would
cause or result in or could reasonably be expected to cause or result in any
Qualified Purchaser beneficially owning more than the Maximum Percentage (as
defined in the Warrant) of the Outstanding Shares of Common Stock.
 
ARTICLE V.
CONDITIONS PRECEDENT TO THE CLOSING
 
5.1           Conditions Precedent to the Obligations of each Purchaser to
Purchase the Shares and the Warrants. The obligation of a Purchaser to purchase
Shares and Warrants on a Closing Date is subject to the fulfillment to such
Purchaser’s satisfaction, of each of the following conditions, any of which may
be waived by such Purchaser:
 
(a)           Representations and Warranties. The representations and warranties
of the Company contained herein shall be true and correct as of the date when
made and as of such Closing Date as though made on and as of such date, except
for such representations and warranties that speak as of a specific date.
 
(b)           Performance. The Company shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by it at or prior to such Closing Date.
 
(c)           No Injunction. No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction that
prohibits the consummation of any of the transactions contemplated by the
Transaction Documents.
 
(d)           Consents. On or prior to such Closing Date, the Company shall have
obtained in a timely fashion any and all consents, permits, approvals,
registrations and waivers necessary for consummation of the purchase and sale of
the applicable Shares and the Warrants (including all Required Approvals), all
of which shall be and remain so long as necessary in full force and effect.
 
 
 

--------------------------------------------------------------------------------

 
 
(e)           No Suspensions of Trading in Common Stock; Listing. The Common
Stock (i) shall be designated for quotation or listed on the Principal Trading
Market and (ii) shall not have been suspended, as of such Closing Date, by the
Commission or the Principal Trading Market from trading on the Principal Trading
Market nor shall suspension by the Commission or the Principal Trading Market
have been threatened, as of such Closing Date, either (A) in writing by the
Commission or the Principal Trading Market or (B) by falling below the minimum
listing maintenance requirements of the Principal Trading Market.
 
(f)           Company Deliverables. The Company shall have delivered the Company
Deliverables in accordance with Section 2.2(a) prior to such Closing Date.
 
(g)           Compliance Certificate. The Company shall have delivered to such
Purchaser a certificate, dated as of the Closing Date signed by its Chief
Executive Officer or its Chief Operating Officer certifying to the fulfillment
of the conditions specified in Sections 5.1(a) and (b) in the form attached
hereto as Exhibit D.
 
5.2           Conditions Precedent to the Obligations of the Company to sell the
Shares and the Warrants. The Company’s obligation to sell and issue Shares and
Warrants on a Closing Date to a Purchaser is subject to the fulfillment to the
satisfaction of the Company of each of the following conditions, any of which
may be waived by the Company:
 
(a)           Representations and Warranties. The representations and warranties
made by such Purchaser in Section 3.2 hereof shall be true and correct as of the
date when made and as of such Closing Date as though made on and as of such
date, except for representations and warranties that speak as of a specific
date.
 
(b)           Performance. Such Purchaser shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by such Purchaser at or prior to such Closing Date.
 
(c)           No Injunction. No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction that
prohibits the consummation of any of the transactions contemplated by the
Transaction Documents.
 
(d)           Consents. On or prior to such Closing Date, the Company shall have
obtained in a timely fashion any and all consents, permits, approvals,
registrations and waivers necessary for consummation of the purchase and sale of
the applicable Shares and the Warrants, all of which shall be and remain so long
as necessary in full force and effect.
 
(e)           Purchaser Deliverables. Such Purchaser shall have delivered the
Purchaser Deliverables in accordance with Section 2.2(b) prior to such Closing
Date.
 
ARTICLE VI.
MISCELLANEOUS
 
6.1           Fees and Expenses.  The Company and each Purchaser shall each pay
the fees and expenses of their respective advisers, counsel, accountants and
other experts, if any, and all other expenses incurred by such party in
connection with the negotiation, preparation, execution, delivery and
performance of this Agreement.  The Company shall pay all Transfer Agent fees,
stamp taxes and other taxes and duties levied in connection with the sale and
issuance of the Securities to the Purchasers.
 
 
 

--------------------------------------------------------------------------------

 
 
6.2           Entire Agreement. The Transaction Documents, together with the
Exhibits and Schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and supersede all prior agreements,
understandings, discussions and representations, oral or written, with respect
to such matters, which the parties acknowledge have been merged into such
documents, exhibits and schedules. At or after each Closing, and without further
consideration, the Company and each Purchaser will execute and deliver to the
other such further documents as may be reasonably requested in order to give
practical effect to the intention of the parties under the Transaction
Documents.


6.3           Notices.  All notices and other communications provided for
hereunder shall be in writing and personally delivered, delivered by
nationally-recognized overnight courier, mailed, or sent by facsimile, with
confirmation, if to the Company or to a Purchaser, to:


(i) if to the Company,


root9B Technologies, Inc.
4521 Sharon Road #300
Charlotte, NC  28211-3627
Attention:  Chief Financial Officer


(ii) if to a Purchaser, at the address shown on the signature page hereto,


 
or to such other address as the party to whom notice is to be given may have
furnished to the other in writing in accordance with the provisions of this
Section 6.3. Any such notice or communication will be deemed to have been
received: (A) in the case of telecopy or personal delivery, on the date of such
delivery; (B) in the case of nationally-recognized overnight courier, on the
next business day after the date sent; and (C) if by registered or certified
mail, on the third business day following the date postmarked.
 
6.4           Amendments; Waivers; No Additional Consideration. No provision of
this Agreement may be waived or amended except in a written instrument signed,
in the case of an amendment, by the Company and holders of a majority of the
Shares sold hereunder which majority shall in all cases include each Qualified
Purchaser, or, in the case of a waiver, by the party against whom enforcement of
any such waiver is sought. No waiver of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right.
 
6.5           Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. This Agreement
shall be construed as if drafted jointly by the parties, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement or any of the Transaction
Documents.
 
 
 

--------------------------------------------------------------------------------

 
 
6.6           Successors and Assigns. The provisions of this Agreement shall
inure to the benefit of and be binding upon the parties and their successors and
permitted assigns. This Agreement, or any rights or obligations hereunder, may
not be assigned by the Company without the prior written consent of the holders
of a majority of the Shares sold hereunder which majority shall in all cases
include each Qualified Purchaser. A Purchaser may assign its rights hereunder in
whole or in part to any Person to whom such Purchaser assigns or transfers any
Securities in compliance with the Transaction Documents and applicable law,
provided such transferee shall agree in writing to be bound, with respect to the
transferred Securities, by the terms and conditions of this Agreement that apply
to such “Purchaser”.
 
6.7           No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.
 
6.8           Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
and construed and enforced in accordance with the internal laws of the State of
Delaware, without regard to the principles of conflicts of law thereof. Each
party agrees that all Proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement and any other
Transaction Documents (whether brought against a party hereto or its respective
Affiliates, employees or agents) shall be commenced exclusively in the Delaware
Courts. Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the Delaware Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any Proceeding, any claim that it is not personally subject to the
jurisdiction of any such Delaware Court, or that such Proceeding has been
commenced in an improper or inconvenient forum. Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such Proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
 
6.9           Survival.  Subject to applicable statute of limitations, the
representations, warranties, agreements and covenants contained herein shall
survive the Closing and the delivery of the Shares and the Warrants.
 
6.10           Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission, or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile signature page were an original thereof.
 
 
 

--------------------------------------------------------------------------------

 
 
6.11           Severability. If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.
 
           6.12           Replacement of Securities.  If any certificate or
instrument evidencing any Securities is mutilated, lost, stolen or destroyed,
the Company shall issue or cause to be issued in exchange and substitution for
and upon cancellation thereof, or in lieu of and substitution therefor, a new
certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company and the Transfer Agent of such loss, theft or
destruction and the execution by the holder thereof of a customary lost
certificate affidavit of that fact and an agreement to indemnify and hold
harmless the Company and the Transfer Agent for any losses in connection
therewith or, if required by the Transfer Agent, a bond in such form and amount
as is required by the Transfer Agent. The applicants for a new certificate or
instrument under such circumstances shall also pay any reasonable third-party
costs associated with the issuance of such replacement Securities. If a
replacement certificate or instrument evidencing any Securities is requested due
to a mutilation thereof, the Company may require delivery of such mutilated
certificate or instrument as a condition precedent to any issuance of a
replacement.
 
6.13           Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, the Purchasers
and the Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agree to waive in any action for
specific performance of any such obligation (other than in connection with any
action for a temporary restraining order) the defense that a remedy at law would
be adequate.
 
6.14           Rescission and Withdrawal Right. Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) the
Transaction Documents, whenever the Purchaser exercises a right, election,
demand or option under a Transaction Document and the Company does not timely
perform its related obligations within the periods therein provided, then the
Purchaser may rescind or withdraw, in its sole discretion from time to time upon
written notice to the Company, any relevant notice, demand or election in whole
or in part without prejudice to its future actions and rights.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
ROOT9B TECHNOLOGIES, INC.
 
By:_______________________________________
 
Name:
 
Title:
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
[SIGNATURE PAGES FOR PURCHASER FOLLOWS]
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBITS


A:           Form of Warrant (non-Qualified Purchasers)
B:           Form of Warrant (Qualified Purchasers)
C:           Accredited Investor Questionnaire
D:           Form of Officer’s Certificate


 
SCHEDULES
3.1(f) Capitalization
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
Form of Warrant (non-Qualified Purchasers)


 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
Form of Warrant (Qualified Purchasers)


 
 

--------------------------------------------------------------------------------

 


EXHIBIT C
 
 
ACCREDITED INVESTOR QUESTIONNAIRE
 
(ALL INFORMATION WILL BE TREATED CONFIDENTIALLY)
 
To:
root9B Technologies, Inc.

 
This Investor Questionnaire (“ Questionnaire ”) must be completed by each
potential investor in connection with the offer and sale of shares of common
stock, $0.001 par value per share (the “ Common Shares ”), of root9B
Technologies, Inc., a Delaware corporation (the “ Company ”). The Common Shares
are being offered and sold by the Company without registration under the
Securities Act of 1933, as amended (the “ Act ”), and the securities laws of
certain states, in reliance on the exemptions contained in Section 4(a)(2) of
the Act and on Regulation D promulgated thereunder and in reliance on similar
exemptions under applicable state laws. The Company must determine that a
potential investor meets certain suitability requirements before offering or
selling Common Shares to such investor. The purpose of this Questionnaire is to
assure the Company that each investor will meet the applicable suitability
requirements. The information supplied by you will be used in determining
whether you meet such criteria, and reliance upon the private offering
exemptions from registration is based in part on the information herein
supplied.
 
This Questionnaire does not constitute an offer to sell or a solicitation of an
offer to buy any security. Your answers will be kept strictly confidential.
However, by signing this Questionnaire, you will be authorizing the Company to
provide a completed copy of this Questionnaire to such parties as the Company
deems appropriate in order to ensure that the offer and sale of the Common
Shares will not result in a violation of the Act or the securities laws of any
state and that you otherwise satisfy the suitability standards applicable to
purchasers of the Common Shares. All potential investors must answer all
applicable questions and complete, date and sign this Questionnaire. Please
print or type your responses and attach additional sheets of paper if necessary
to complete your answers to any item.
 
PART A.         BACKGROUND INFORMATION
 

     
Name of Beneficial Owner of the Common Shares:
   

 

         
Business Address:
   

   
(Number and Street)
  
 

 

           
(City)
  
(State)
  
(Zip Code)

 

         
Telephone Number:
 
(      )
   

 
If a corporation, partnership, limited liability company, trust or other entity:
 

     
Type of entity:
   

 
Were you formed for the purpose of investing in the securities being offered?
 
Yes                         No           
 
If an individual:
 

     
Residence Address:
       
(Number and Street)

 

           
(City)
  
(State)
  
(Zip Code)

 
 
 

--------------------------------------------------------------------------------

 
 

         
Telephone Number:
 
(      )
   

 
Age:                              Citizenship:                              Where
registered to vote:                     
 
Set forth in the space provided below the state(s), if any, in the United States
in which you maintained your residence during the past two years and the dates
during which you resided in each state:
 
Are you a director or executive officer of the Company?
 
Yes                         No           
 

     
Social Security or Taxpayer Identification No.
   

 
PART B.         ACCREDITED INVESTOR QUESTIONNAIRE
 
In order for the Company to offer and sell the Common Shares in conformance with
state and federal securities laws, the following information must be obtained
regarding your investor status. Please initial each category applicable to you
as a Purchaser of Common Shares.
 

         
________            
 
1.
    
A bank as defined in Section 3(a)(2) of the Securities Act, or any savings and
loan association or other institution as defined in Section 3(a)(5)(A) of the
Securities Act whether acting in its individual or fiduciary capacity;
     
________            
 
2.
    
A broker or dealer registered pursuant to Section 15 of the Securities Exchange
Act of 1934;
     
________            
 
3.
    
An insurance company as defined in Section 2(a)(13) of the Securities Act;
     
________            
 
4.
    
An investment company registered under the Investment Company Act of 1940 or a
business development company as defined in Section 2(a)(48) of that Act;
     
________            
 
5.
    
A Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958;
     
________            
 
6.
    
A plan established and maintained by a state, its political subdivisions, or any
agency or instrumentality of a state or its political subdivisions, for the
benefit of its employees, if such plan has total assets in excess of $5,000,000;
     
________            
 
7.
    
An employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974, if the investment decision is made by a plan fiduciary, as
defined in Section 3(21) of such act, which is either a bank, savings and loan
association, insurance company, or registered investment adviser, or if the
employee benefit plan has total assets in excess of $5,000,000 or, if a
self-directed plan, with investment decisions made solely by persons that are
accredited investors;

 

         
________            
 
8.
    
A private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940;
     
________            
 
9.
    
An organization described in Section 501(c)(3) of the Internal Revenue Code,
corporation, Massachusetts or similar business trust, or partnership, not formed
for the specific purpose of acquiring the Common Shares, with total assets in
excess of $5,000,000;
     
________            
 
10.
    
A trust, with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring the Common Shares, whose purchase is directed by a
sophisticated person who has such knowledge and experience in financial and
business matters that such person is capable of evaluating the merits and risks
of investing in the Company;
     
________            
 
11.
    
A natural person whose individual net worth, or joint net worth with that
person’s spouse, at the time of his or her purchase exceeds $1,000,000 (see Note
A below);
     
________            
 
12.
    
A natural person who had an individual income in excess of $200,000 in each of
the two most recent years, or joint income with that person’s spouse in excess
of $300,000 in each of those years, and has a reasonable expectation of reaching
the same income level in the current year;
     
________            
 
13.
    
An executive officer or director of the Company; and
     
________            
 
14.
    
An entity in which all of the equity owners qualify under any of the above
subparagraphs. If the undersigned belongs to this investor category only, list
the equity owners of the undersigned, and the investor category which each such
equity owner satisfies.

 
 
 

--------------------------------------------------------------------------------

 
 

     
Note A.
  
For purposes of calculating net worth under paragraph (12):

 

 
(A)
The person’s primary residence shall not be included as an asset;

 

 
(B)
Indebtedness that is secured by the person’s primary residence, up to the
estimated fair market value of the primary residence at the time of the sale of
securities, shall not be included as a liability (except that if the amount of
such indebtedness outstanding at the time of sale of securities exceeds the
amount outstanding 60 days before such time, other than as a result of the
acquisition of the primary residence, the amount of such excess shall be
included as a liability); and

 

 
(C)
Indebtedness that is secured by the person’s primary residence in excess of the
estimated fair market value of the primary residence at the time of the sale of
securities shall be included as a liability.

 
A.
FOR EXECUTION BY AN INDIVIDUAL :

 

                 
Date:
                                     
By:
                   
Print Name:

 
B.
FOR EXECUTION BY AN ENTITY :

 

                             
Entity Name:
                               
Date:
                                     
By:
                   
Print Name:
               
Title:

 
C.
ADDITIONAL SIGNATURES (if required by partnership, corporation or trust
document):

 

     
Entity Name:
   

 

     
Date:
   

 

     
By:
       
Print Name:
   
Title:

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT D
 
Form of Officer’s Certificate
 


The undersigned, the Chief Operating Officer of root9B Technologies, Inc., a
Delaware corporation (the “Company”), pursuant to Section 5.1(g) of the Amended
and Restated Securities Purchase Agreement, dated as of March 10, 2016, by and
among the Company and the investors signatory thereto (the “Securities Purchase
Agreement”), hereby represents, warrants and certifies as follows (capitalized
terms used but not otherwise defined herein shall have the meaning set forth in
the Securities Purchase Agreement):


 
1.
The representations and warranties of the Company contained in the Securities
Purchase Agreement are true and correct as of the date when made and as of the
Closing Date, as though made on and as of such date, except for such
representations and warranties that speak as of a specific date.



 
2.
The Company has performed, satisfied and complied in all material respects with
all covenants, agreements and conditions required by the Transaction Documents
to be performed, satisfied or complied with by it at or prior to the Closing
Date.



IN WITNESS WHEREOF, the undersigned has executed this certificate this 10th day
of March, 2016.






___________________________
Brian King
Chief Operating Officer
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 3.1(f)


Capitalization
 
 
 



--------------------------------------------------------------------------------